       Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 1 of 16 PageID #:400




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 MILO ENTERPRISES, INC., a Canada
 Corporation,

                      Plaintiff,
                                              Case No. 1:18-cv-06315
 v.
                                              Honorable John Z. Lee
 BIRD-X, INC., an Illinois Corporation,
 and DOES 1 through 10, inclusive,

                      Defendants.



      PLAINTIFF MILO ENTERPRISES, INC.’S ANSWER AND AFFIRMATIVE

DEFENSES IN RESPONSE TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIMS



       Plaintiff Milo Enterprises, Inc. (“Plaintiff”) hereby responds to the counterclaims

filed on September 26, 2018 (“Counterclaim”) by Defendant Bird-X, Inc. as follows. All

allegations in the Counterclaim are denied by Plaintiff unless otherwise specifically stated.




       //

              PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                           1
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 2 of 16 PageID #:400


                                          ANSWER



                                          PARTIES

      1.     Defendant and Counterclaim-Plaintiff Bird-X is an Illinois corporation with its

principal place of business in Chicago, Illinois.

      ANSWER:

      Plaintiff lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 1 of the Counterclaim, and therefore on that basis denies the

allegations of paragraph 1 of the Counterclaim.



      2.     Upon information and belief, Plaintiff and Counterclaim-Defendant Milo

Enterprises, Inc. is a Canadian Corporation with its principal place of business in

Vancouver, British Columbia.

      ANSWER:

      Plaintiff admits the allegations of paragraph 2 of the Counterclaim as stated.



                              JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over the counterclaims pursuant to

15 U.S.C. § 1121(a), 28 U.S.C. § 1331 and 28 U.S.C. § 1338 because the counterclaims

arise under the Lanham Act, 15 U.S.C. § 1051 et seq., as amended, and pursuant to




             PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                          2
         Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 3 of 16 PageID #:400


principles of supplemental jurisdiction. Venue of these counterclaims is proper in this

judicial district pursuant to 28 U.S.C. § 1391(b)(2).

      ANSWER:

      Plaintiff denies the allegations of paragraph 3 of the Counterclaim as to Plaintiff.



                                             FACTS

                               Bird-X and its SCARE-EYE Mark

      4.       Bird-X sells a wide range of pest and bird control solutions throughout the

world.

      ANSWER:

      Plaintiff lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 4 of the Counterclaim, and therefore on that basis denies the

allegations of paragraph 4 of the Counterclaim.



      5.       Since at least as early as June 11, 1987, Bird-X and its predecessor in interest

has used the trademark SCARE-EYE in connection with bird repellants.

      ANSWER:

      Plaintiff lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 5 of the Counterclaim, and therefore on that basis denies the

allegations of paragraph 5 of the Counterclaim.




               PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                            3
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 4 of 16 PageID #:400


      6.     Bird-X is the owner of a United States Trademark Registration for the mark

SCARE-EYE: U.S. Trademark Registration No. 3,347,475, issued December 4, 2007, for

bird repellents in International Class 5. A Declaration of Incontestability for U.S.

Trademark Registration No. 3,347,475 has been filed with the U.S. Patent and Trademark

Office, and the registration is now incontestable and thus is conclusive evidence pursuant to

15 U.S.C. § 1115(b) that the SCARE-EYE mark is valid and that Bird-X owns the mark and

has the exclusive right to use it. A true and correct copy of the registration is attached as

Exhibit A.

      ANSWER:

      Plaintiff lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 6 of the Counterclaim, and therefore on that basis denies the

allegations of paragraph 6 of the Counterclaim.



      7.     Bird-X uses the SCARE-EYE mark in connection with sales of its popular bird

repellant balloons.

      ANSWER:

      Plaintiff lacks sufficient knowledge or information to form a belief as to the truth of

the allegations of paragraph 7 of the Counterclaim, and therefore on that basis denies the

allegations of paragraph 7 of the Counterclaim.




             PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                          4
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 5 of 16 PageID #:400


                                  Milo’s Infringing Conduct

      8.     Upon information and belief, since late 2017, and since at least April 2018,

Milo, under the brand name Aspectek, has been offering for sale and selling products under

names and using sales copy that is confusing similar to Bird-X’s SCARE-EYE mark.

      ANSWER:

      Plaintiff denies the allegations of paragraph 8 of the Counterclaim as to Plaintiff.



      9.     In particular, in and around April 2018, Milo, under the brand name Aspectek,

offered for sale on www.amazon.com and www.aspectek.com a bird repellant balloon

similar to the one sold by Bird-X under the name “Visualscare Bird Scary Eye Balloons”

and referred to in sales copy on both sites as “Scare Eye balloon.” Copies of these listings

are attached as Exhibit B.

      ANSWER:

      Plaintiff denies any allegations of infringement in paragraph 9 of the Counterclaim as

to Plaintiff. Plaintiff lacks sufficient knowledge or information to form a belief as to the

truth of the remaining allegations of paragraph 9 of the Counterclaim, and therefore on that

basis denies the remaining allegations of paragraph 9 of the Counterclaim.



      10.    Milo’s sale and offering for sale of goods under the name “Visualscare Bird

Scary Eye Balloons” and use of the sales copy “Scare Eye balloon” alone, or in connection

with products that are similar to those sold by Bird-X are likely to cause confusion among


             PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                          5
       Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 6 of 16 PageID #:400


customers of the products Bird-X sells under its SCARE-EYE mark and to cause such

customers to purchase Milo’s products with the mistaken belief that the product was

manufactured, endorsed, or otherwise connected with Bird-X.

      ANSWER:

      Plaintiff denies the allegations of paragraph 10 of the Counterclaim as to Plaintiff.



      11.       Upon information and belief, Milo’s use of the name “Visualscare Bird Scary

Eye Balloons” and use of the sales copy “Scare Eye balloon” has already caused consumer

confusion. On the printout of the Amazon webpage for Milo’s listing, attached as Exhibit B,

one of the customers states that the Milo product is the same as the Bird-X product.

      ANSWER:

      Plaintiff denies any allegations of infringement in paragraph 11 of the Counterclaim

as to Plaintiff. Plaintiff lacks sufficient knowledge or information to form a belief as to the

truth of the remaining allegations of paragraph 11 of the Counterclaim, and therefore on that

basis denies the remaining allegations of paragraph 11 of the Counterclaim.



                                   FIRST COUNTERCLAIM

                        (False Designation of Origin, 15 U.S.C. §1125)

      12.       Defendant and Counterclaim-Plaintiff repeats and realleges the allegations set

forth in paragraphs 1-11 of the Counterclaims with the same force and effect as if set forth

fully herein.


                PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                             6
       Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 7 of 16 PageID #:400


      ANSWER:

      Plaintiff incorporates each of its answers in the preceding paragraphs of this Answer

as though fully set forth herein.



      13.       Milo’s conduct as described above, namely its use of the name “Visualscare

Bird Scary Eye Balloons” and use of the sales copy “Scare Eye balloon” constitutes a false

designation of origin in violation of 15 U.S.C. §1125(a).

      ANSWER:

      Plaintiff denies the allegations of paragraph 13 of the Counterclaim as to Plaintiff.



                                 SECOND COUNTERCLAIM

                          (Trademark Infringement, 15 U.S.C. §1114)

      14.       Defendant and Counterclaim-Plaintiff repeats and realleges the allegations set

forth in paragraphs 1-13 of the Counterclaims with the same force and effect as if set forth

fully herein.

      ANSWER:

      Plaintiff incorporates each of its answers in the preceding paragraphs of this Answer

as though fully set forth herein.




                PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                             7
       Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 8 of 16 PageID #:400


      15.       Milo’s conduct as described above, namely its use of the name “Visualscare

Bird Scary Eye Balloons” and use of the sales copy “Scare Eye balloon” constitutes

trademark infringement in violation of the Lanham Act, 15 U.S.C. §1114.

      ANSWER:

      Plaintiff denies the allegations of paragraph 15 of the Counterclaim as to Plaintiff.



                                    THIRD COUNTERCLAIM

                          (Common Law Trademark Infringement)

      16.       Defendant and Counterclaim-Plaintiff repeats and realleges the allegations set

forth in paragraphs 1-15 of the Counterclaims with the same force and effect as if set forth

fully herein.

      ANSWER:

      Plaintiff incorporates each of its answers in the preceding paragraphs of this Answer

as though fully set forth herein.



      17.       Milo’s conduct as described above, namely its use of the name “Visualscare

Bird Scary Eye Balloons” and use of the sales copy “Scare Eye balloon” constitutes

trademark infringement under the common law of Illinois.

      ANSWER:




                PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                             8
       Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 9 of 16 PageID #:400


      Plaintiff denies the allegations of paragraph 17 of the Counterclaim as to Plaintiff.

Plaintiff denies each and every allegation contained in Defendant Bird-X, Inc.’s request for

relief as to its counterclaims.



                        PLAINTIFF’S AFFIRMATIVE DEFENSES

      Without conceding that any of the following necessarily must be pleaded as an

affirmative defense or that any of the following is not already at issue by virtue of the

foregoing responses to Defendant’s allegations, Plaintiff hereby asserts the following

defenses. Plaintiff reserves the right to amend or supplement its affirmative defenses.



                              FIRST AFFIRMATIVE DEFENSE

      1. The Counterclaim and each and every allegation contained therein fails to state any

claim on which relief may be granted against the answering Counter-Defendants.


                            SECOND AFFIRMATIVE DEFENSE

      2.     Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or

in part) because Defendant has failed to join parties, including without limitation others

claiming ownership of the alleged trademark or trademarks asserted by Defendant in this

action, which are necessary for a full and complete adjudication of its claims, including

without limitation as required by Rule 19 of the Federal Rules of Civil Procedure—for



              PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                           9
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 10 of 16 PageID #:400


which a reasonable opportunity for investigation or discovery is likely to provide

evidentiary support.

                            THIRD AFFIRMATIVE DEFENSE

      3.     If Defendant suffered any damages, which Plaintiff denies, Plaintiff is informed

and believes and on that basis alleges that Defendant failed to discharge its duty to mitigate

damages for which a reasonable opportunity for investigation or discovery is likely to provide

evidentiary support; and any damages awarded to Defendant should be reduced accordingly.


                           FOURTH AFFIRMATIVE DEFENSE

      4.     Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or

in part) because of Defendant’s unclean hands, for which a reasonable opportunity for

investigation or discovery is likely to provide evidentiary support.



                             FIFTH AFFIRMATIVE DEFENSE

      5.     Defendant is estopped from seeking recovery for lack of response and lack of

policing its rights, for which a reasonable opportunity for investigation or discovery is likely

to provide evidentiary support.




             PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                         10
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 11 of 16 PageID #:400


                              SIXTH AFFIRMATIVE DEFENSE

      6.     Defendant is barred by laches from recovery in this action, for which a

reasonable opportunity for investigation or discovery is likely to provide evidentiary support.


                            SEVENTH AFFIRMATIVE DEFENSE

      7.     Defendant’s claims are barred by waiver, for which a reasonable opportunity for

investigation or discovery is likely to provide evidentiary support.


                             EIGHTH AFFIRMATIVE DEFENSE

      8.     The Counterclaim, and each and every purported claim for relief thereof, is

barred (in whole or in part) because Plaintiff has not infringed and is not liable for the

infringement of the purported trademark that Defendant asserts in this action, among other

things, because there is no substantial similarity between any purportedly infringing

products and Defendant’s purported trademarked or trade dress, and in particular no

substantial similarity with respect to any purported constituent original and protectable

elements of Defendant’s purported trademark or trade dress, if any such unique elements

exist therein.



                              NINTH AFFIRMATIVE DEFENSE

      9.     The Counterclaim, and each and every purported claim for relief thereof, is

barred (in whole or in part) because Plaintiff has not infringed and is not liable for the

infringement of the purported trademark or trade dress that Defendant asserts in this action,


                 PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                             11
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 12 of 16 PageID #:400


among other things, because Plaintiff is informed and believes and on that basis alleges that

any purportedly infringing products have not copied any purported constituent original and

protectable elements of Defendant’s purported trademark or trade dress, with a reasonable

opportunity for investigation or discovery being likely to provide evidentiary support.




                            TENTH AFFIRMATIVE DEFENSE

      10.    Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or

in part) because the purported trademark that Defendant asserts in this action is invalid,

void, or unenforceable, for which a reasonable opportunity for further investigation or

discovery is likely to provide evidentiary support.



                         ELEVENTH AFFIRMATIVE DEFENSE

      11.    Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or

in part) by Defendant’s fraud or deception in the trademark registration process, for which a

reasonable opportunity for investigation or discovery is likely to provide evidentiary

support.




             PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                         12
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 13 of 16 PageID #:400


                           TWELFTH AFFIRMATIVE DEFENSE

      12.    Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or

in part) by Defendant’s misuse of the purported trademark or trade dress, for which a

reasonable opportunity for investigation or discovery is likely to provide evidentiary

support.



                         THIRTEENTH AFFIRMATIVE DEFENSE

      13.    Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or

in part) because Defendant failed to properly mark its alleged trademarked goods and failed

to give Plaintiff proper notice of its claimed trademark for which a reasonable opportunity

for investigation or discovery is likely to provide evidentiary support.



                         FOURTEENTH AFFIRMATIVE DEFENSE

      14.    Plaintiff is informed and believes and on that basis alleges that Defendant lacks

standing to bring its claims as to all or a portion of the claims for relief contained in the

Counterclaim, for which a reasonable opportunity for investigation or discovery is likely to

provide evidentiary support.




              PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                          13
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 14 of 16 PageID #:400




                           FIFTEENTH AFFIRMATIVE DEFENSE

      15.      If Defendant suffered any damages, which Plaintiff denies, Plaintiff is

informed and believes and on that basis alleges that individuals or entities other than

Plaintiff were careless and negligent in and about the matters alleged in the Counterclaim

and that this carelessness and negligence proximately contributed to or caused any

purported damages to Plaintiff with a reasonable opportunity for investigation or discovery

being likely to provide evidentiary support; and should Defendant recover any damages,

Plaintiff is entitled to have the damages reduced or eliminated to the extent that third parties

contributed to or caused the damages.



                           SIXTEENTH AFFIRMATIVE DEFENSE

      16.      If Defendant suffered any damages, which Plaintiff denies, Plaintiff

acted in good faith, innocent of any knowledge or intent to infringe Defendant’s rights or

cause damage to Defendant; and if such good faith and lack of intent does not preclude

liability, any general or statutory damages awarded to Defendant should be reduced

accordingly.



                         SEVENTEENTH AFFIRMATIVE DEFENSE

      17.      Plaintiff is informed and believes and on that basis alleges that the

Counterclaim, and each and every purported claim for relief thereof, is barred (in whole or


               PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                           14
      Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 15 of 16 PageID #:400


in part) because Defendant has sustained no loss or damages, for which a reasonable

opportunity for investigation or discovery is likely to provide evidentiary support.



                         EIGHTEENTH AFFIRMATIVE DEFENSE

       18.    If Defendant suffered any damages, which Plaintiff denies, Plaintiff is

informed and believes and on that basis alleges that Defendant’s damages were not

proximately caused by any acts or omissions (wrongful or otherwise) of Plaintiff, for which

a reasonable opportunity for investigation or discovery is likely to provide evidentiary

support.



                         NINETEENTH AFFIRMATIVE DEFENSE

       19.    Defendant’s Counterclaim is barred, in whole or in part, because any damages

allegedly suffered by Defendant were the result, in whole or in part, of Defendant’s own

legal fault, and any recovery should be reduced in proportion to their individual and

collective fault.



                         TWENTIETH AFFIRMATIVE DEFENSE

       20.    As Plaintiff lacks sufficient knowledge or information to form a belief as to

whether it may have additional separate or affirmative defenses not stated in this Answer to

Counterclaim, Plaintiff reserves the right to assert additional separate or affirmative

defenses based on further discovery, investigation, or analysis.


              PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                          15
    Case: 1:18-cv-06315 Document #: 45 Filed: 10/17/18 Page 16 of 16 PageID #:400




         PLAINTIFF’S REQUEST FOR RELIEF AS TO DEFENDANT’S

                                 COUNTERCLAIMS

     WHEREFORE, Plaintiff prays for relief as follows:

           1.    That Defendant take nothing by way of the Counterclaim;

           2.    That Defendant’s Counterclaim be dismissed with prejudice;

           3.    That judgment be entered in favor of Plaintiff;

           4.    That Plaintiff be awarded all available costs of suit incurred in this

                 action, including attorneys’ fees; and

           5.    For such other relief as this Court deems just or appropriate.

Dated: October 17, 2018              _s/Tony Wong/_________________
                                     Tony Wong


                                     Tony W. Wong (CA State Bar No. 243324)
                                     Benjamin Hung, Esq. (CA State Bar No. 275361)
                                     D&R I.P. LAW FIRM, APLC
                                     108 N. Ynez Ave., Suite 213
                                     Monterey Park, CA 91754
                                     Telephone: (626) 447-7788
                                     Facsimile: (626) 447-7783
                                     Email: tonyw@dnriplaw.com
                                             benh@dnriplaw.com


                                     Attorneys for Plaintiff
                                     MILO ENTERPRISES, INC.




           PLAINTIFF’S ANSWER TO DEFENDANT BIRD-X, INC.’S COUNTERCLAIM
                                       16
